DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.  Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

3.  The terms "relatively greater degree of hardness” in claim 1 and “relatively stiffer” in claim 6 are relative terms which render the claim indefinite.  The term "relatively" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear what the terms “relatively greater degree of hardness” of claim 1 and “relatively stiffer” of claim 6 are relative with respect to.

4. Instant claim 8 recites the limitation of:
or a combination of polymers and polyolefin copolymers, or wherein the thermoplastic elastomer of the frame is polycarbonate or nylon or combinations of these materials when compatible with each other.”
However, it is not clear what thermoplastic elastomers for making flames are assumed herein: what is the difference between the “olefinic” and “ethylene/propylene/propylene polypropylene”; what kind of a copolymer “ethylene/propylene/propylene polypropylene” is and combination of what “polymer” with polyolefin copolymers is assumed herein.

5. Claim 7, which is dependent on claim 1, recite the thermoplastic elastomer of the frame having a Shore D hardness of 60. However, there is a lack of antecedent basis for said limitation since claim 1 is silent with respect to a frame.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.   Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Chou (US 6,098,206) in view of Shiue (US 8,769,728) and Welchel et al (US 2007/0252946).

Chou discloses a pair of swimming goggles in the form of a mask (Fig. 5-6), comprising two lenses and padding members, wherein the padding members are in contact with user’s face (i.e. corresponding to facial body of instant claim 1) (Abstract), wherein:
a) each lens is made of a transparent rigid material;
b) the padding member is made of soft, flexible material (col.3, lines 30-35);
and the padding material is softer than the lens (col. 4, lines 1-5), i.e. the paddings (i.e. facial body) are having degree of hardness lower than the degree of hardness of the lenses (as to instant claim 1).

8. Though Chou does not explicitly recite the material used for making the paddings and the lens of the goggles/mask being thermoplastic elastomers,
1) Shiue discloses a goggle mask comprising a supporting/facial portion, a frame portion with lenses (col. 3, lines 60-63; col. 4, lines 12-16, Fig. 1), wherein the supporting/facial portion is made of thermoplastic elastomer having Shore A hardness of 15A to 95A (col. 4, lines 7-13).

2) Welchel et al discloses sport goggles ([0005], [0033], [0036]) comprising lenses, wherein the lenses are made from thermoplastic elastomers such as KRATON ([0034]).

9. Since all of Welchel et al, Chou  and Shiue are related to sport goggles, and thereby belong to the same field of endeavor, wherein Shiue  and Welchel et al teach both lenses and facial portions being made of thermoplastic elastomers, therefore, it would Chou as well, since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958).

10. It would have been further obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the relative hardness of the thermoplastic elastomers used for making the lenses and the padding portions of the goggles/mask of Chou in view of Shiue and Welchel et al, so to ensure the thermoplastic elastomer used for making lenses is having hardness higher than that of the thermoplastic elastomer used for making the padding portions as well. 
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

11. Claims 1-5 rejected under 35 U.S.C. 103 as being unpatentable over Chou (US 6,098,206) in view of Shiue (US 8,769,728) and Welchel et al (US 2007/0252946), in Gu (US 2004/0220323), KRATON A1535 flyer 1996, KRATON MD6951 flyer 2019 and KRATON MD6951flyer 2014.

12. The discussion with respect to Chou (US 6,098,206) in view of Shiue (US 8,769,728) and Welchel et al (US 2007/0252946), set forth in paragraphs 6-10 above is incorporated here by reference.

13. Though Chou  in view of Shiue and Welchel et al disclose the lenses of the goggles/mask being made from a thermoplastic elastomer commercially available under the trademark KRATON, and the padding/facial portion being made from a thermoplastic elastomer having Shore A hardness of 15A to 95A,
Chou  in view of Shiue and Welchel et al do not explicitly recite said thermoplastic elastomers used for both the lenses and the padding/facial portion being styrene/ethylene/butylene/styrene (SEBS) having different Shore A hardness, such as the thermoplastic elastomer used for lenses having Shore A hardness of 85 and the thermoplastic elastomer used for making the padding/facial portion having Shore A harness of 45.

14. However, 
1) Gu discloses polystyrene/ethylene/butylene/polystyrene (SEBS) block copolymers having softness of about 45 Shore A, providing excellent softness and adequate tensile and tear strength ([0020], [0025], Abstract), used for making goggles for a diver (Abstract).


3) KRATON A1535 flyer recites a commercially available clear SEBS triblock copolymer having Shore A hardness of 83 (see KRATON A1535 flyer).
Though KRATON A1535 is having Shore A hardness of 83, but not 85 as claimed in claim 3, it is Examiner’s position that the values are close enough that one of ordinary skill in the art would have expected the same properties.  Case law holds that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  

15.  Since Chou  in view of Shiue and Welchel et al disclose the lenses of the goggles/mask being made from a rigid transparent thermoplastic elastomer commercially available under the trademark KRATON, but do not explicitly the thermoplastic elastomer used for lenses having Shore A hardness of 85, and KRATON A1535 flyer recites a commercially available SEBS triblock copolymer being clear/transparent and having Shore A hardness of 83, therefore, based on the combined teachings of KRATON A1535 and Chou  in view of Shiue and Welchel et al,  it would have been obvious to a one of ordinary skill in the art to choose and use, at least partially, or obvious to try to use, at least partially, the SEBS triblock thermoplastic Chou  in view of Shiue and Welchel et al as well, since it would have been obvious to choose material based on its suitability. 
Since Chou  in view of Shiue and Welchel et al disclose the padding/facial portion being made from a thermoplastic elastomer having Shore A hardness of 15A to 95A, but do not recite said thermoplastic elastomer being SEBS and having Shore A harness of 45, and i) Gu discloses polystyrene/ethylene/butylene/polystyrene (SEBS) block copolymers having softness of about 45 Shore A, providing excellent softness and adequate tensile and tear strength ([0020], [0025], Abstract), used for making goggles for a diver and ii) commercially available SEBS KRATON MD6951 is having Shore A hardness of 45 and explicitly specified as providing soft touch,
therefore, based on the combined teachings of KRATON MD6951 flyer, Gu and Chou  in view of Shiue and Welchel et al, it would have been obvious to a one of ordinary skill in the art to choose and use, at least partially, or obvious to try to use, at least partially, the SEBS block copolymer having Shore A hardness of 45, such as commercially available KRATON MD 6951, as the thermoplastic elastomer used for making padding/facial portion of the goggle/mask of Chou  in view of Shiue and Welchel et al, so to provide the facial portion of the goggle with softness and soft touch, and since it would have been obvious to choose material based on its suitability.
Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141
16. Claims 1, 6-10 rejected under 35 U.S.C. 103 as being unpatentable over Chou (US 6,098,206) in view of Shiue (US 8,769,728) and Welchel et al (US 2007/0252946), in further view of Yamamoto et al (US 2002/0178491), as evidenced by Hardness Shore D flyer.
In certain circumstances, references cited to show a universal fact need not be available as prior art before applicant’s filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962). Such facts include the characteristics and properties of a material or a scientific truism.  See MPEP § 2124.

17. The discussion with respect to Chou (US 6,098,206) in view of Shiue (US 8,769,728) and Welchel et al (US 2007/0252946), set forth in paragraphs 6-10 above is incorporated here by reference.

18. Though Chou  in view of Shiue and Welchel et al disclose the goggles/mask further comprising a frame (Abstract of Chou), Chou  in view of Shiue and Welchel et al do not disclose said frame being made from a nylon (polyamide) and having Shore D hardness of 50-70 or 60.

19. However, Yamamoto et al discloses google frames associated and unified/welded with goggle lenses and face pads (Abstract) and located between the lenses and  face pads (Fig. 1, Abstract, [0031], [0037], as to instant claims 6, 9-10), wherein the goggle frame is made of a material including polystyrene, polyamide ([0036]).


20. Since Yamamoto et al and Chou  in view of Shiue and Welchel et al are related to swimming goggles/mask comprising lenses, frame and facial part, and thereby belong to the same field of endeavor, wherein Yamamoto et al  discloses the use of polyamide having Shore D hardness of 59-72, or 60,  for making the frame, therefore, based on the combined teachings of Yamamoto et al  and Chou  in view of Shiue and Welchel et al, it would have been obvious to a one of ordinary skill in the art to use, at least partially, or obvious to try to use, at least partially, the polyamide having Shore D hardness of 59-72, or 60, for making the frames of the goggles of Chou  in view of Shiue and Welchel et al, since it would have been obvious to choose material based on its suitability, and further to weld/unify said frame with both lenses and facial part so to prevent water from getting to eyes and face of the user, thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958). The key to supporting any rejection under 35 USC 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

21.  It would have been further obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the relative hardness of the polyamide used for making the frame of the goggles/mask of Chou in view of Shiue, Welchel et al and Yamamoto et al, so to ensure the desired In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 7,779,488 and US 2017/0334531 are related diving/swimming goggles/masks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/IRINA KRYLOVA/Primary Examiner, Art Unit 1764